
	

113 S863 IS: Veterans Back to School Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 863
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Blumenthal (for
			 himself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to repeal time
		  limitations on the eligibility for use of educational assistance under
		  All-Volunteer Force Educational Assistance Program, to improve veterans
		  education outreach, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Back to School Act of
			 2013.
		2.Repeal of time
			 limitations on use of educational assistance under All-Volunteer Force
			 Educational Assistance Program
			(a)In
			 generalSection 3031 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(i)(1)Notwithstanding
				subsections (a) through (g) and any other provision of law, the period during
				which a covered individual entitled to educational assistance under this
				chapter may use such covered individual's entitlement shall not end until the
				date that is 10 years after the date on which such covered individual begins
				using such benefit.
						(2)For purposes of this subsection, a
				covered individual is any individual—
							(A)whose basic pay was reduced under
				paragraph (1) of section 3011(b) of this title; or
							(B)with respect to whom an amount was
				collected under paragraph (2) of such
				section.
							.
			(b)Conforming
			 amendmentSection 3020(f) of such title is amended by adding at
			 the end the following new paragraph:
				
					(4)Subsection (i) of section 3031 of
				this title shall not apply for purposes of this
				subsection.
					.
			(c)Effective
			 dateSubsection (i) of section 3031 of such title, as added by
			 subsection (a), and paragraph (4) of section 3020(f) of such title, as added by
			 subsection (b), shall apply as if such subsection and such paragraph had been
			 enacted immediately after the enactment of the Veterans' Educational Assistance
			 Act of 1984 (Public Law 98–525; 98 Stat. 2553).
			3.Veterans
			 education outreach program
			(a)EstablishmentChapter
			 36 of title 38, United States Code, is amended by adding at the end of
			 subchapter II the following new section:
				
					3697B.Veterans
				education outreach program
						(a)In
				generalThe Secretary shall provide funding for offices of
				veterans affairs at institutions of higher learning, as defined in section
				3452(f), in accordance with this section.
						(b)Payments to
				institutions of higher learning(1)(A)The Secretary shall,
				subject to the availability of appropriations, make payments to any institution
				of higher learning, under and in accordance with this section, during any
				fiscal year if the number of persons eligible for services from offices
				assisted under this section at the institution is at least 50, determined in
				the same manner as the number of eligible veterans or eligible persons is
				determined under section 3684(c) of this title.
								(B)The persons who are eligible for
				services from the offices assisted under this section are persons receiving
				educational assistance administered by the Department of Veterans Affairs,
				including assistance provided under chapter 1606 of title 10.
								(2)To be eligible for a payment under
				this section, an institution of higher learning or a consortium of institutions
				of higher learning, as described in paragraph (3), shall submit an application
				to the Secretary. The application shall—
								(A)set forth such policies, assurances,
				and procedures that will ensure that—
									(i)the funds received by the
				institution, or each institution in a consortium of institutions described in
				paragraph (3), under this section will be used solely to carry out this
				section;
									(ii)for enhancing the functions of its
				veterans education outreach program, the applicant will expend, during the
				academic year for which a payment is sought, an amount equal to at least the
				amount of the award under this section from sources other than this or any
				other Federal program; and
									(iii)the applicant will submit to the
				Secretary such reports as the Secretary may require or as are required by this
				section;
									(B)contain such other statement of
				policies, assurances, and procedures as the Secretary may require in order to
				protect the financial interests of the United States;
								(C)set forth such plans, policies,
				assurances, and procedures as will ensure that the applicant will maintain an
				office of veterans' affairs which has responsibility for—
									(i)veterans' certification, outreach,
				recruitment, and special education programs, including the provision of or
				referral to educational, vocational, and personal counseling for veterans;
				and
									(ii)providing information regarding
				other services provided veterans by the Department, including the readjustment
				counseling program authorized under section 1712A of this title and the
				programs carried out under chapters 41 and 42 of this title; and
									(D)be submitted at such time or times, in
				such manner, in such form, and contain such information as the Secretary
				determines necessary to carry out the functions of the Secretary under this
				section.
								(3)An institution of higher learning
				which is eligible for funding under this section and which the Secretary
				determines cannot feasibly carry out, by itself, any or all of the activities
				set forth in paragraph (2)(C), may carry out such program or programs through a
				consortium agreement with one or more other institutions of higher learning in
				the same community.
							(4)The Secretary shall not approve an
				application under this subsection unless the Secretary determines that the
				applicant will implement the requirements of paragraph (2)(C) within the first
				academic year during which it receives a payment under this section.
							(c)Amount of
				payments(1)(A)Subject to subparagraph
				(B), the amount of the payment which any institution shall receive under this
				section for any fiscal year shall be $100 for each person who is described in
				subsection (b)(1)(B).
								(B)The maximum amount of payments to any
				institution of higher learning, or any branch thereof which is located in a
				community which is different from that in which the parent institution thereof
				is located, in any fiscal year is $150,000.
								(2)(A)The Secretary shall pay
				to each institution of higher learning which has had an application approved
				under subsection (b) the amount which it is to receive under this section. If
				the amount appropriated for any fiscal year is not sufficient to pay the
				amounts which all such institutions are to receive, the Secretary shall ratably
				reduce such payments. If any amount becomes available to carry out this section
				for a fiscal year after such reductions have been imposed, such reduced
				payments shall be increased on the same basis as they were reduced.
								(B)In making payments under this section
				for any fiscal year, the Secretary shall apportion the appropriation for making
				such payments, from funds which become available as a result of the limitation
				on payments set forth in paragraph (1)(B), in an equitable manner.
								(d)Coordination
				and provision of assistance, technical consultation, and
				informationThe Secretary, in carrying out the provisions of this
				section, shall seek to assure the coordination of programs assisted under this
				section with other programs carried out by the Department pursuant to this
				title, and the Secretary shall provide all assistance, technical consultation,
				and information otherwise authorized by law as necessary to promote the maximum
				effectiveness of the activities and programs assisted under this
				section.
						(e)Best practices
				and administration(1)From the amounts made
				available for any fiscal year under subsection (f), the Secretary shall retain
				one percent or $20,000, whichever is less, for the purpose of collecting
				information about exemplary veterans educational outreach programs and
				disseminating that information to other institutions of higher learning having
				such programs on their campuses. Such collection and dissemination shall be
				done on an annual basis.
							(2)From the amounts made available under
				subsection (f), the Secretary may retain not more than two percent for the
				purpose of administering this section.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $6,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 title 38, United States Code, is amended by inserting after the item relating
			 to section 3697A the following new item:
				
					
						3697B. Veterans education outreach
				program.
					
					.
			
